DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, corresponding to claims 1 – 17, and Species 1, corresponding to Figs. 1 – 3 with claims 1 – 10 & 13 – 20 read on, in the reply filed on 05/31/2022 is acknowledged.  The traversal is on the grounds that Groups I & II have unity of invention and that Species 1 – 5 do not impose a serious search burden on the examiner.  This is not found persuasive because unity of invention is a standard applied to international applicant of which this applicant is not.  Further, applicant did not distinctly and specifically point out errors set forth in the requirement (mailed 03/31/2022) whether Species 1 – 5 were linked as to form a single general inventive concept, and submit evidence or identify such evidence now on record showing the inventions to be obvious variants or clearly admit on the record that this is the case.
Claims 18 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 11 – 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 10 & 14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heater that produces heat for heating” in claim 1 (described in in Paragraph [0017] of specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 7, 9, 13, & 15 –16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levi (US 6,831,255 B1).

Regarding Claim 1, Levi teaches a domestic cooking appliance for heating a food item, comprising: a main housing (Fig. 1: Element 2 “cooking appliance”); 
a cooking chamber located in the main housing and configured to receive the food item (Fig. 1: Element 19 “interior oven cavity”), 
the cooking chamber having side panels, and a back panel (Fig. 1: Elements 33 & 34 “side panels”, Element 35 “rear panel”); 
a heater cover panel located in a lower region of the cooking chamber (Fig. 1: Element 86 “glass panel”), 
the heater cover panel being one of translucent and transparent (Col 3, Lines 26 – 29: “More specifically, glass panel 86 is formed from a heat resistant, substantially transparent material, preferably a high temperature ceramic material such as CERAN”); 
and a heater that produces heat for heating the cooking chamber (Fig. 2: Element 140 “electric heat source”), 
the heater being located below the heater cover panel (Fig. 2: Element 86 “glass panel”, Element 140 “electric heat source”), 
wherein the heater is visible through the heater cover panel (Fig. 2).

Regarding Claim 2, Levi teaches the domestic cooking appliance of claim 1, wherein the heater cover panel is located above the heater at every part of the heater (Fig. 2; No part of the heater extends above the glass panel).

Regarding Claim 3, Levi teaches the domestic cooking appliance of claim 2, wherein the heater cover panel is a glass ceramic (Col 3, Lines 26 – 29: “More specifically, glass panel 86 is formed from a heat resistant, substantially transparent material, preferably a high temperature ceramic material such as CERAN”).

Regarding Claim 4, Levi teaches the domestic cooking appliance of claim 3, wherein an area below the heater cover panel and an area above the heater cover panel are fluidly connected, the area below the heater cover panel and the area above the heater cover panel are both in the cooking chamber, and the heater is located in the area below the heater cover panel (Fig. 2: Elements 145 & 146 “front and rear exit ports”, Element A “convective air streams”).

Regarding Claim 5, Levi teaches the domestic cooking appliance of claim 4, wherein an air gap exists between an edge of the heater cover panel and one of the group consisting of a first one of the cooking chamber side panels, a second one of the cooking chamber side panels, and the cooking chamber back panel (Fig. 2: Element 80: central opening”, Elements 33 & 34 “side panels”, Element 35 “rear panel”, Element 86 “glass panel”, Elements 145 & 146 “front and rear exit ports”).

Regarding Claim 7, Levi teaches the domestic cooking appliance of claim 1, wherein an area below the heater cover panel and an area above the heater cover panel are fluidly connected, the area below the heater cover panel and the area above the heater cover panel are both in the cooking chamber, and the heater is located in the area below the heater cover panel (Fig. 2: Element 80: central opening”, Elements 33 & 34 “side panels”, Element 35 “rear panel”, Element 86 “glass panel”, Elements 145 & 146 “front and rear exit ports”).

Regarding Claim 9, Levi teaches the domestic cooking appliance of claim 7, wherein the heater cover panel has a horizontal bottom surface when installed in the domestic cooking appliance (Fig. 2: Element 86 “glass panel”).

Regarding Claim 13, Levi teaches the domestic cooking appliance of claim 1, wherein the heater cover panel is transparent (Col 3, Lines 26 – 29: “More specifically, glass panel 86 is formed from a heat resistant, substantially transparent material, preferably a high temperature ceramic material such as CERAN”).

Regarding Claim 15, Levi teaches the domestic cooking appliance of claim 1, wherein the heater is an electric heating element (Fig. 2: Element 140 “electric heat source”).

Regarding Claim 16, Levi teaches the domestic cooking appliance of claim 1, further comprising an openable door that permits access to the cooking chamber when the door is in an open position, the door having a transparent window that allows viewing of the cooking chamber when the door is in a closed position, wherein the heater is visible through the window when the heater is producing heat and the heater cover panel is in an operating position (Fig. 1: Element 21 “door”, Element 38 “transparent zone”, Element 19 “interior oven cavity”, Element 86 “glass panel”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Levi (US 6,831,255 B1).

Regarding Claim 17, Levi Teaches the domestic cooking appliance of claim 1. 
Levi fails to specifically teach wherein the burner cover panel has an opacity of between 20% and 30%.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select an opacity in the given range, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Levi (US 6,831,255 B1) in view of Paller (US 2004/0200823 A1).

Regarding Claim 6, Levi teaches the domestic cooking appliance of claim 4.
Levi fails to specifically teach wherein the heater cover panel has an air passage through which air can pass between the area below the heater cover panel and the area above the heater cover panel.
However, Paller does teach wherein the heater cover panel has an air passage through which air can pass between the area below the heater cover panel and the area above the heater cover panel (Fig 2: Element 14 “wall”, Element 30 “intermediate panel”, Element 26 “openings”, Element 32 “openings”, Element 28 “heating element”).
Given that both Levi and Paller relate to baking and cooking appliances it would have been obvious to one skilled in the art at the effective filing date of the present invention to combine the panel openings of Paller with the cooking appliance of Levi in order to create better heat flow into the cooking chamber.

Regarding Claim 8, Levi teaches the domestic cooking appliance of claim 7.
Levi fails to specifically teach wherein the heater cover panel has an opening that fluidly connects the area below the heater cover panel and the area above the heater cover panel.
However, Paller does teach wherein the heater cover panel has an opening that fluidly connects the area below the heater cover panel and the area above the heater cover panel (Fig 2: Element 14 “wall”, Element 30 “intermediate panel”, Element 26 “openings”, Element 32 “openings”, Element 28 “heating element”).
Given that both Levi and Paller relate to baking and cooking appliances it would have been obvious to one skilled in the art at the effective filing date of the present invention to combine the panel openings of Paller with the cooking appliance of Levi in order to create better heat flow into the cooking chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761       

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761